Citation Nr: 0936888	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-36 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for porphyria cutanea tarda.

2.  Propriety of the termination of compensation based on 
fugitive felon status during the period from December 27, 
2001 to May 11, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from March 1967 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his porphyria cutanea tarda is more 
disabling than currently evaluated.

The Veteran was last afforded a VA examination to evaluate 
his porphyria cutanea tarda in April 2006.  At that time, the 
examiner noted that the Veteran had multiple excoriated areas 
on his bilateral forearms and concluded that the condition 
affected less than 5 percent of the Veteran's total body area 
and less than 5 percent of the exposed areas.  The Veteran's 
representative alleges that the examination report was 
inadequate.  Specifically, the representative indicated that 
color photographs taken at the time of examination not only 
demonstrated multiple open sores on the Veteran's bilateral 
arms but also scarring extending up onto the upper arms which 
suggests that condition may affect a greater percentage of 
the body area than that reported by the examiner.  
Furthermore, the Veteran's representative reported that the 
Veteran's skin disability renders him unable to cope with 
exposure to sunlight which has resulted in significant social 
and industrial problems.  In light of these contentions, the 
Board finds that an examination is needed to properly 
evaluate the current severity of the Veteran's porphyria 
cutanea tarda.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The Board also notes that the rating criteria for skin 
disorders were revised during the pendency of this appeal, 
effective from August 30, 2002.  While the RO did consider 
the former and revised criteria for rating skin disorders, 
the Board emphasizes that the old rating criteria may be 
applied throughout the appeal period even subsequent to the 
change in the rating criteria, but the new criteria may only 
be applied from the applicable effective date.  Therefore, on 
remand, consideration should be given to rating the Veteran's 
skin disability under both the old and the new regulations, 
and the AMC should apply the one most favorable to the 
Veteran within the confines of the appropriate effective 
dates.  VAOPGCPREC 7-2003 (November 19, 2003); see also 
Karnas v. Derwinski, 1 Vet App 308 (1991).

Moreover, in a July 2006 letter, the RO notified the Veteran 
that his benefit payments were terminated during the period 
from December 27, 2001 to May 11, 2006, based on fugitive 
status.  In August 2006, the VA received a notice of 
disagreement (NOD) with regard to this determination.  By 
filing an NOD, the Veteran has initiated appellate review of 
the denial of benefits payments from December 27, 2001 to May 
11, 2006, based on fugitive status.  The next step in the 
appellate process is for the RO to issue to the Veteran a 
Statement of the Case (SOC).  See 38 C.F.R. § 19.29 (2009); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Consequently, this matter must be remanded to the RO for the 
issuance of an SOC.  The Board emphasizes, however, that to 
obtain appellate review of an issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran to undergo an 
examination to determine the current level 
of severity of the service-connected 
porphyria cutanea tarda.  Any tests that 
are deemed necessary should be 
accomplished.  The claims folder should be 
furnished to the VA examiner for review 
and the report compiled by such examiner 
should indicate whether the claims folder 
was made available and reviewed.  The 
examiner should provide an opinion as to 
the areas affected by porphyria cutanea 
tarda, to include both exposed areas, if 
any, and unexposed areas.  The opinion 
should be expressed in terms of percentage 
of the area affected and/or percentage of 
the body affected, and whether the Veteran 
requires constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period, or requires 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a 
total duration of six weeks or more, but 
not constantly, during the past 12 months.  
A complete rationale should accompany all 
opinions provided.  

2.  The Veteran should be issued an SOC 
addressing the propriety of the 
termination of compensation based on 
fugitive felon status during the period 
from December 27, 2001 to May 11, 2006.  
The Veteran must be advised of the 
necessity of filing a timely substantive 
appeal if he wants the Board to consider 
the issue.

3.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claim for an initial rating in 
excess of 10 percent for porphyria cutanea 
tarda.  The consideration should include 
the applicable diagnostic criteria for 
rating skin disabilities in effect at the 
time the Veteran filed his claim in June 
1999 as well as the revisions.  In this 
regard, it is noted that application of 
the new regulations is not appropriate 
prior to the effective date of the 
regulation change.  If the benefit sought 
is not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the Veteran the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




